
	
		II
		111th CONGRESS
		1st Session
		S. 2415
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain window shade
		  material.
	
	
		1.Certain window shade
			 material
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Window shade material in rolls measuring between 300 and 500
						square feet composed of bamboo reeds and/or bamboo slats between 1 mm and 13 mm
						wide, and/or bamboo cane between 2 mm and 12 mm in diameter, woven with
						polyester yarn into a repeating pattern which may also include grass, paper
						and/or jute materials (provided for in subheading 4601.92.20)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
